Case 3:20-cv-00330-JBA Document 56-4 Filed 06/22/20 Page 1 of 7




                   Exhibit D
          Case 3:20-cv-00330-JBA Document 56-4 Filed 06/22/20 Page 2 of 7




                            STATE OF CONNECTICUT
                COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Ashley Eltorai
COMPLAINANT
                                                           CHRO No. 2030544
vs.                                                        EEOC No. 523-2020-00495

Yale University
RESPONDENT

                                 RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-
identified complaint. The Complainant is authorized to commence a civil action in accordance with
CONN. GEN. STAT. § 46a-100 against the Respondent in the Superior Court for the judicial
district in which the discriminatory practice is alleged to have occurred, in which the Respondent
transacts business or in which the Complainant resides. If this action involves a state agency or
official, it may be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at
ROJ@ct.gov or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other
parties are served. Electronic service is preferred. THE COMMISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless
circumstances tolling the statute of limitations are present.




                                                 ______________________________
DATE:        June 11, 2020                         Tanya A. Hughes, Executive Director


Service:
Complainant: tsteigman@mppjustice.com; trahman@wigdorlaw.com
Complainant’s attorney: tsteigman@mppjustice.com; ptharpe@mppjustice.com
Respondent: Yale University
Respondent’s attorney: caroline.hendel@yale.edu; pnoonan@ddnctlaw.com




.
          Case 3:20-cv-00330-JBA Document 56-4 Filed 06/22/20 Page 3 of 7




                            STATE OF CONNECTICUT
                COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Elizabeth Reinhart
COMPLAINANT
                                                           CHRO No. 2030538
vs.                                                        EEOC No. 523-2020-00498

Yale University
RESPONDENT

                                 RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-
identified complaint. The Complainant is authorized to commence a civil action in accordance with
CONN. GEN. STAT. § 46a-100 against the Respondent in the Superior Court for the judicial
district in which the discriminatory practice is alleged to have occurred, in which the Respondent
transacts business or in which the Complainant resides. If this action involves a state agency or
official, it may be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at
ROJ@ct.gov or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other
parties are served. Electronic service is preferred. THE COMMISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless
circumstances tolling the statute of limitations are present.




                                                 ______________________________
DATE:        June 11, 2020                         Tanya A. Hughes, Executive Director


Service:
Complainant: tsteigman@mppjustice.com; trahman@wigdorlaw.com
Complainant’s attorney: tsteigman@mppjustice.com; ptharpe@mppjustice.com
Respondent: Yale University
Respondent’s attorney: caroline.hendel@yale.edu; pnoonan@ddnctlaw.com




.
          Case 3:20-cv-00330-JBA Document 56-4 Filed 06/22/20 Page 4 of 7




                            STATE OF CONNECTICUT
                COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Heidi Boules
COMPLAINANT
                                                           CHRO No. 2030542
vs.                                                        EEOC No. 523-2020-00493

Yale University
RESPONDENT

                                 RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-
identified complaint. The Complainant is authorized to commence a civil action in accordance with
CONN. GEN. STAT. § 46a-100 against the Respondent in the Superior Court for the judicial
district in which the discriminatory practice is alleged to have occurred, in which the Respondent
transacts business or in which the Complainant resides. If this action involves a state agency or
official, it may be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at
ROJ@ct.gov or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other
parties are served. Electronic service is preferred. THE COMMISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless
circumstances tolling the statute of limitations are present.




                                                 ______________________________
DATE:        June 11, 2020                         Tanya A. Hughes, Executive Director


Service:
Complainant: tsteigman@mppjustice.com; trahman@wigdorlaw.com
Complainant’s attorney: tsteigman@mppjustice.com; ptharpe@mppjustice.com
Respondent: Yale University
Respondent’s attorney: caroline.hendel@yale.edu; pnoonan@ddnctlaw.com




.
          Case 3:20-cv-00330-JBA Document 56-4 Filed 06/22/20 Page 5 of 7




                            STATE OF CONNECTICUT
                COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Jodi-Ann Oliver
COMPLAINANT
                                                           CHRO No. 2030533
vs.                                                        EEOC No. 523-2020-00496

Yale University
RESPONDENT

                                 RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-
identified complaint. The Complainant is authorized to commence a civil action in accordance with
CONN. GEN. STAT. § 46a-100 against the Respondent in the Superior Court for the judicial
district in which the discriminatory practice is alleged to have occurred, in which the Respondent
transacts business or in which the Complainant resides. If this action involves a state agency or
official, it may be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at
ROJ@ct.gov or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other
parties are served. Electronic service is preferred. THE COMMISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless
circumstances tolling the statute of limitations are present.




                                                 ______________________________
DATE:        June 11, 2020                         Tanya A. Hughes, Executive Director


Service:
Complainant: tsteigman@mppjustice.com; trahman@wigdorlaw.com
Complainant’s attorney: tsteigman@mppjustice.com; ptharpe@mppjustice.com
Respondent: Yale University
Respondent’s attorney: caroline.hendel@yale.edu; pnoonan@ddnctlaw.com




.
          Case 3:20-cv-00330-JBA Document 56-4 Filed 06/22/20 Page 6 of 7




                            STATE OF CONNECTICUT
                COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Lori-Ann Oliver
COMPLAINANT
                                                           CHRO No. 2030529
vs.                                                        EEOC No. 523-2020-00497

Yale University
RESPONDENT

                                 RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-
identified complaint. The Complainant is authorized to commence a civil action in accordance with
CONN. GEN. STAT. § 46a-100 against the Respondent in the Superior Court for the judicial
district in which the discriminatory practice is alleged to have occurred, in which the Respondent
transacts business or in which the Complainant resides. If this action involves a state agency or
official, it may be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at
ROJ@ct.gov or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other
parties are served. Electronic service is preferred. THE COMMISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless
circumstances tolling the statute of limitations are present.




                                                 ______________________________
DATE:        June 11, 2020                         Tanya A. Hughes, Executive Director


Service:
Complainant: tsteigman@mppjustice.com; trahman@wigdorlaw.com
Complainant’s attorney: tsteigman@mppjustice.com; ptharpe@mppjustice.com
Respondent: Yale University
Respondent’s attorney: caroline.hendel@yale.edu; pnoonan@ddnctlaw.com




.
          Case 3:20-cv-00330-JBA Document 56-4 Filed 06/22/20 Page 7 of 7




                            STATE OF CONNECTICUT
                COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Mia Castro
COMPLAINANT
                                                           CHRO No. 2030537
vs.                                                        EEOC No. 523-2020-00494

Yale University
RESPONDENT

                                 RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-
identified complaint. The Complainant is authorized to commence a civil action in accordance with
CONN. GEN. STAT. § 46a-100 against the Respondent in the Superior Court for the judicial
district in which the discriminatory practice is alleged to have occurred, in which the Respondent
transacts business or in which the Complainant resides. If this action involves a state agency or
official, it may be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at
ROJ@ct.gov or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other
parties are served. Electronic service is preferred. THE COMMISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless
circumstances tolling the statute of limitations are present.




                                                 ______________________________
DATE:        June 11, 2020                         Tanya A. Hughes, Executive Director


Service:
Complainant: tsteigman@mppjustice.com; trahman@wigdorlaw.com
Complainant’s attorney: tsteigman@mppjustice.com; ptharpe@mppjustice.com
Respondent: Yale University
Respondent’s attorney: caroline.hendel@yale.edu; pnoonan@ddnctlaw.com




.
